One contention of this motion it may not be amiss to notice. It is insisted that, as the trustee did not appeal from the judgment fixing his compensation and allowance at much less than was claimed, the amount so adjudged is conclusively established, and the judgment in that respect can not be affected by this proceeding in error, though it should be prosecuted to success.
The answer to this is that plaintiffs in error have included the trustee as one of the defendants in error, and their twenty-seventh error is assigned to the court's holding him "entitled to two hundred and fifty dollars for compensation as trustee, and also the further sum of five hundred dollars attorney's fees as such trustee," etc. Should this assignment be sustained, a reversal of this judgment in favor of the trustee *Page 269 
would follow, which would reopen that entire issue upon another trial, and make it possible for him to recover more than the whole of the sum decreed and paid by the receiver to the creditors in class B.
We still adhere to our former conclusion, and overrule the motion.
Overruled.
Writ of error refused.